Wright, J.
Proceeding to foreclose a tax title. The cause was referred to a master who found and reported that the property in question, at the time of the levy of the tax, belonged to the first Presbyterian church of Iowa City; did not exceed-three acres in extent, was devoted solely to the appropriate objects of the church, and that it was not leased, nor otherwise used with a view to pecuniary profit.
Held, that the property was not liable to taxation, under the 4th clause of § 455 of ch. 39, Code of 1851.
Held, further, that the plaintiff acquired no such interest by his purchase as would give him a right to a lien for taxes voluntarily paid for subsequent years, though tho property had passed to a third person, who could not claim the exemption. Byington v. Allen, 11 Iowa 3 ; Same v. Walsh, Ib. 27.
Affirmed.